Citation Nr: 0512522	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
an upper respiratory disorder and a skin disorder.

In March 2005,  the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent evidence of a current diagnosis of an upper 
respiratory disorder is not of record.


CONCLUSION OF LAW

An upper respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the February 2003 
rating decision on appeal and the July 2003 statement of the 
case, the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  Specifically, in both the rating 
decision and the statement of the case, the veteran was told 
that none of the treatment records addressed a respiratory 
condition.  The veteran was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the statement of the case, 
which addresses VA's duty to notify claimants of necessary 
information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's July 2002 letter, it asked the veteran, "Tell us 
about any additional information or evidence that you want us 
to try to get for you."  Such statement meets the fourth 
element, as the veteran was placed on notice that if there 
was additional evidence he wanted associated with the record, 
he could inform VA.  The veteran submitted a VA form 21-4142, 
Authorization and Consent to Release Information to VA, 
following the issuance of that letter, and VA obtained the 
private medical records identified by the veteran.  There is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of the claim for service connection for an upper 
respiratory disorder.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  An examination was not 
provided in connection with this claim; however, the Board 
finds that VA was not under an obligation to provide such.  
Under the law, an examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
veteran has not brought forth competent evidence of a current 
upper respiratory disorder.  Without evidence of a current 
disability, VA is not obligated to provide an examination.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran asserts that service connection for an upper 
respiratory disorder is warranted, which he attributes to 
Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, to 
include the veteran's testimony, and finds that the 
preponderance of the evidence is against the grant of service 
connection for an upper respiratory disorder.  At the March 
2005 hearing, the veteran stated that while in Vietnam, he 
and his fellow soldiers were coughing and spitting out mucus.  
He stated that he has had respiratory problems since being 
discharged from service.  The service medical records show no 
complaints by the veteran pertaining to the respiratory 
system.  The separation examination shows that clinical 
evaluation of the lungs and chest was normal.  In the report 
of medical history completed by the veteran at that time, he 
denied any history of asthma, shortness of breath, and 
chronic cough.  

The post service medical evidence fails to establish that the 
veteran has a current upper respiratory disorder.  An April 
1989 VA examination report shows that examination of the 
veteran's respiratory system revealed no rales.  A chest x-
ray taken at that time showed that the lungs were free of any 
apparent active infiltrates.  No diagnosis was entered 
regarding an upper respiratory disorder.  Neither the VA 
treatment records nor the private medical records that have 
been associated with the claims file show a diagnosis of an 
upper respiratory disorder.  Additionally, when the veteran 
was examined for his skin disorder and other disabilities, he 
did not report upper respiratory complaints. 

Without evidence of a current upper respiratory disability, 
the claim for service connection for upper respiratory 
disorder must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although the 
veteran has asserted that he has an upper respiratory 
disorder, which he has attributed to Agent Orange exposure, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, he is not competent to allege he has a 
current diagnosis of an upper respiratory disorder, as that 
requires a medical opinion.

The Board notes that it is presumed that the veteran was 
exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  The Board, however, does not need to reach a 
determination regarding whether the claimed disability is 
attributable to Agent Orange exposure since the evidence of 
record shows that the veteran does not have a diagnosed upper 
respiratory disorder.  

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for an upper respiratory disorder, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for an upper respiratory disorder is 
denied. 


REMAND

The veteran asserts that his current skin disorder, which has 
been variously diagnosed as acne vulgaris, pruritus, 
folliculitis, and prurigo nodularis, is related to service.  
The service medical records show that the veteran was seen 
numerous times with skin rashes.  In June 1969, he had a rash 
on his legs.  He was diagnosed with folliculitis versus 
popular urticaria.  In December 1969, he was diagnosed with 
tropical acne.  In January 1970, the veteran was seen at the 
dermatology clinic and diagnosed with tinea versicolor, 
possible folliculitis, possible lichen planus, and possible 
parapsoriasis guttata.  The separation examination shows that 
the veteran had a flat, pale skin rash on his legs.  In the 
report of medical history completed by the veteran at that 
time, he reported a history of skin rash.  The veteran has 
submitted evidence, beginning in the late 1980's, of post 
service skin rash. 

VA law states that an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d).  The Board finds 
that an examination, to include a medical opinion, is 
necessary in this case.  The veteran has provided evidence of 
a current skin disorder, and the service medical records show 
that the veteran had a variously-diagnosed skin disorder, 
which would indicate that the current skin disorder "may be 
associated with" the veteran's service.  Additionally, there 
is insufficient medical evidence for VA to make a decision on 
this claim.  See id.  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the current skin disorder.  
The examiner is asked to review the 
veteran's claims file, particularly the 
service medical records, and to provide 
an opinion to the following question:  Is 
it as likely as not (i.e., is there at 
least a 50 percent probability) that the 
current skin disorder is related to the 
skin disorder in service?  A complete 
rationale for any opinion expressed 
should be included in the report, to 
include the use of medical principles and 
evidence in the claims file.

2.  Readjudicate the claim for 
entitlement to service connection for a 
skin disorder.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


